Case 9:19-cv-00207-RC-ZJH Document 7 Filed 04/18/20 Page 1 of 1 PageID #: 120



                          ** NOT FOR PRINTED PUBLICATION **

                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                       LUFKIN DIVISION

JOHN HARRISON                                    §

VS.                                              §                CIVIL ACTION NO. 9:19cv207

TEXAS DEPARTMENT OF CRIMINAL                     §
JUSTIC, ET AL.

                         ORDER ACCEPTING THE MAGISTRATE
                       JUDGE’S REPORT AND RECOMMENDATION
       Plaintiff John Harrison, an inmate at the Eastham Unit, proceeding pro se, brought the above-

styled lawsuit pursuant to 42 U.S.C. § 1983.

       The court referred this matter to the Honorable Zack Hawthorn, United States Magistrate

Judge, for consideration pursuant to applicable laws and orders of this court. The Magistrate

Judge recommends dismissing this action without prejudice.

       The court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such referral, along with the record and pleadings. No objections

to the Report and Recommendation of United States Magistrate Judge were filed by the parties.

                                            ORDER

       Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are correct

and the report of the Magistrate Judge is ACCEPTED. A final judgment will be entered in this case

in accordance with the Magistrate Judge’s recommendations.

                  So ORDERED and SIGNED April 18, 2020.




                                                             ____________________________
                                                              Ron Clark, Senior District Judge
